Title: Thomas Jefferson to William S. Cardell, 8 March 1820
From: Jefferson, Thomas
To: Cardell, William S.


					
						Sir
						
							Monticello
							Mar. 8. 20.
						
					
					Continued ill health, with little prospect of better renders me all but unable to acknolege the reciept of your favor of Feb.   and equally so to add any thing to your own able developements of the subject it presents for consideration. with one foot in the grave, it would be very inconsiderate in me to engage in new enterprises which require, to effect them all the vigour and length of years of youthful minds. there is a time when the old should give place to the young, & suspect a wane of mind as they feel that of the body. I must therefore be contented with seeing what I have already seen, and to leave to the advancing wisdom of the rising generation the improvements which are to be the future monuments that they have not laid up their talent in a napkin. confident that the honorable testimony of respect proposed to me may find a more active and useful auxiliary among the younger and abler members of your institution, I render the tribute of my thanks for this expression of favor, and the assurance of my high and respectful consideration.
					
						
							Th: Jefferson
						
					
				